Case: 19-10300      Document: 00515364036         Page: 1    Date Filed: 03/30/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-10300                          March 30, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAVIER LOPEZ-GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:18-CR-342-1


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Javier Lopez-Garcia appeals the sentence imposed on his conviction of
illegal reentry into the United States. The district court varied upward from
the guidelines range and sentenced Lopez-Garcia to 60 months of
imprisonment, an upward variance from his guidelines range of 24 to 30
months. Lopez-Garcia argues the district court sentenced him based in part on




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10300     Document: 00515364036      Page: 2    Date Filed: 03/30/2020


                                  No. 19-10300

a clearly erroneous finding that he attempted to evade arrest by driving his
van into one of the vehicles of the arresting agents.
      We review the district court’s factual findings for clear error. See United
States v. Davis, 754 F.3d 278, 284 (5th Cir. 2014). “A factual finding is not
clearly erroneous if it is plausible in light of the record as a whole.” Id. We give
particular deference to credibility determinations in sentencing hearings. Id.
at 285 (citation omitted). Here, the district court’s conclusion that Lopez-
Garcia attempted to evade arrest by reversing his van into one of the vehicles
of the arresting agents was supported by ICE and DHS records describing the
circumstances of the collision. The district court also questioned Lopez-Garcia
at sentencing about his contention that he moved his van in order to avoid
another approaching law-enforcement vehicle. In light of all the evidence,
including the testimony, the district court found that Lopez-Garcia was
attempting to evade arrest.
      Considering the same evidence, we conclude Lopez-Garcia has not shown
that the district court clearly erred.
      AFFIRMED.




                                         2